NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment to the claims, filed on November 5, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s amendment to the specification, filed on November 5, 2021, is acknowledged.
Applicant’s remarks filed on November 5, 2021 in response to the non-final rejection mailed on May 5, 2021 have been fully considered.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 19, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Rory Alegria on January 19, 2022. 

1-3.	(Canceled)  

4.	(Currently Amended)  A human recombinant α-galactosidase A (rhα-Gal A), comprising a protein with an amino acid sequence having at least 98% sequence identity to SEQ ID NO: 1 or SEQ ID NO: 2, wherein the protein has less than 10% of total N-linked oligosaccharides that are neutral as measured by normal-phase liquid chromatography on an amino column and the protein has 3.5 to 6 moles of mannose-6-phosphate (M6P) residues per mole of rhα-Gal A homodimer as measured by normal-phase liquid chromatography on an amino column.

5.	(Currently Amended)  The rhα-Gal A of claim 4, wherein the rhα-Gal A has one or more of:
at least 17% of total N-linked oligosaccharides that contain a single sialic acid residue as measured by normal-phase liquid chromatography on an amino column; 
at least 20% of total N-linked oligosaccharides that contain two sialic acid residues as measured by normal-phase liquid chromatography on an amino column; 
at least 40% of total N-linked oligosaccharides that contain one or two sialic acid residues as measured by normal-phase liquid chromatography on an amino column; or
at least 4 moles of sialic acid residues per mole of rhα-Gal A homodimer as measured by normal-phase liquid chromatography on an amino column.

normal-phase liquid chromatography on an amino column.

7.	(Currently Amended)  The rhα-Gal A of claim 4, wherein the rhα-Gal A has at least 25% of total N-linked oligosaccharides that are mono-mannose-6-phosphate and at least 6% of total N-linked oligosaccharides that are bis-mannose-6-phosphate as measured by normal-phase liquid chromatography on an amino column.

8.	(Currently Amended)  The rhα-Gal A of claim 4, wherein the rhα-Gal A has at least 7 moles of sialic acid residues per mole of rhα-Gal A homodimer as measured by normal-phase liquid chromatography on an amino column.

9.	(Currently Amended)  The rhα-Gal A of claim 4, wherein the rhα-Gal A has at least 22% of total N-linked oligosaccharides that contain two sialic acid residues as measured by normal-phase liquid chromatography on an amino column.

10.	(Currently Amended)  The rhα-Gal A of claim 4, wherein the rhα-Gal A has at least 14% of total N-linked oligosaccharides that are bis-mannose-6-phosphate as measured by normal-phase liquid chromatography on an amino column.

11-12.	(Canceled)  



14.	(Original)  The pharmaceutical composition of claim 13, further comprising a pharmacological chaperone for rhα-Gal A.

15.	(Original)  The pharmaceutical composition of claim 14, wherein the pharmacological chaperone is migalastat or salt thereof.

16.	(Original)  The pharmaceutical composition of claim 15, wherein the pharmacological chaperone is migalastat hydrochloride.

17.	(Currently Amended)  The pharmaceutical composition of claim 15, wherein the pharmaceutical composition comprises: 
0.5 to 20 μM of the rhα-Gal A; and 
50 to 20,000 μM migalastat or salt thereof.

18	(Original)  The pharmaceutical composition of claim 17, wherein the pharmacological chaperone is migalastat hydrochloride.

19.	(Currently Amended)  The pharmaceutical composition of claim 15, wherein the pharmaceutical composition comprises: 
1 to 10 μM of the rhα-Gal A; and 


20.	(Original)  The pharmaceutical composition of claim 19, wherein the pharmacological chaperone is migalastat hydrochloride.

21.	(Currently Amended)  The pharmaceutical composition of claim 17, wherein the migalastat or a salt thereof and the rhα-Gal A are present in a molar ratio of the migalastat or a salt thereof to the rhα-Gal A of between 13,000:1 and 50:1.

22.	(Original)  The pharmaceutical composition of claim 21, wherein the pharmacological chaperone is migalastat hydrochloride.

23.	(Previously Presented)  The pharmaceutical composition of claim 13, wherein the composition is formulated for intravenous, intraarterial, intramuscular, intradermal, subcutaneous, or intraperitoneal administration.

24.	(Currently Amended)  A method for treating Fabry disease in a patient, the method comprising administering the pharmaceutical composition of claim 13 to a patient in need thereof.

25-155.	(Canceled)  

 to 6 moles of mannose-6-phosphate (M6P) residues per mole of rhα-Gal A homodimer and at least 4 moles of sialic acid residues per mole of rhα-Gal A homodimer as measured by normal-phase liquid chromatography on an amino column.

157.	(Currently Amended)  The rhα-Gal A of claim 4, wherein the rhα-Gal A has to 6 moles of mannose-6-phosphate (M6P) residues per mole of rhα-Gal A homodimer and at least 5 moles of sialic acid residues per mole of rhα-Gal A homodimer as measured by normal-phase liquid chromatography on an amino column.

158.	(Currently Amended)  The method of claim 24, further comprising administering migalastat or a salt thereof before, after or simultaneously with the administration of the pharmaceutical composition

159.	(Currently Amended)  The rhα-Gal A of claim 4, wherein the rhα-Gal A has 1.5% to 5% of total N-linked oligosaccharides that are neutral as measured by normal-phase liquid chromatography on an amino column.

160.	(Currently Amended)  The rhα-Gal A of claim 4, wherein the rhα-Gal A has 3.5 to 4.5 moles of mannose-6-phosphate (M6P) residues per mole of rhα-Gal homodimer as measured by normal-phase liquid chromatography on an amino column.

Claim Objections


Claim Rejections - 35 USC § 112(b)
The rejection of claims 4, 5, 7, 10-24, and 156-158 under 35 U.S.C. 112(b) is withdrawn in view of the applicant’s amendment to the claims, the applicant’s corresponding remarks at p. 10, and the examiner’s amendment set forth above. 

Claim Rejections - 35 USC § 112(a)
The scope of enablement and written description rejections of claims 4, 5, 7, 10-24, and 156-158 under 35 U.S.C. 112(a) are withdrawn in view of the applicant’s amendment to the claims and the applicant’s corresponding remarks at pp. 10-11. 

Claim Rejections - 35 USC § 102
The rejection of claims 11 and 12 under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Asano et al. (US 2015/0210992 A1; cited on Form PTO-892 mailed on February 4, 2021; hereafter “Asano”) is withdrawn in view of the applicant’s amendment to cancel claims 11 and 12. 

Claim Rejections - 35 USC § 103
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (US 2017/0335301 A1; cited on Form PTO-892 mailed on May 5, 2021; supra) is withdrawn in view of the applicant’s amendment to cancel claims 11 and 12. 

Election/Restrictions
Claims 6, 8, and 9, previously withdrawn from consideration as a result of a requirement for an election of species, are hereby rejoined and fully examined for patentability. Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the requirement for an election of species is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. 

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Steadman/Primary Examiner, Art Unit 1656